 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGrand Auto, Inc., d/b/a Super Tire Stores and Auto-motive Teamsters, Chauffeurs and MiscellaneousEmployees, Local Union No. 165, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America. Case 20-CA- 13974November 24. 1978DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERS PENII.I.()AND TRUI SISDAI.iUpon a charge filed on July 26. 1978, by Automo-tive Teamsters, Chauffeurs and Miscellaneous Em-ployees, Local Union No. 165, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called the Union, andduly served on Grand Auto, Inc., d/b/a Super TireStores, herein called Respondent, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 20, issued a complaintand notice of hearing on August 11, 1978, and anamendment to complaint on August 29. 1978, againstRespondent, alleging that Respondent had engagedin, and was engaging in, unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the National La-bor Relations Act, as amended. Copies of the charge,complaint, amendment to complaint, and notice ofhearing before an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on July 6, 1978, fol-lowing a Board election in Case 20-RC-13888, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about July 19, 1978, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnAugust 25, 1978, Respondent filed its answer to thecomplaint admitting in part and denying in part theallegations in the complaint. On August 29, 1978,pursuant to a stipulation of facts entered into by theparties on the same date, the General Counsel filed'Official notice is taken of the record in the representation proceeding.Case 13 RC 13888, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8, as amended. SeeLTV Elecrrosvsiems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co.. 167 NLRB 151 (1967), enfd. 415 F.2d26 (5th Cir. 1969); Inierp'pe Co. v. Penelo, 269 F Supp. 573 ( [)('.Va. 1967);Folleu Corp., 164 NiLRB 378 (1967). enfd. 397 F.2d 91 (7th ('Ir. 1968): Sec9(d) of the NL.RA. as amendedan amendment to complaint clarifying the locationof Respondent's place of business. Respondent filedno answer to the amendment to complaint.On September 13, 1978, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment and a motion to strike portionsof Respondent's answer.? Subsequently, on Septem-ber 27. 1978, the Board issued an order transferringthe proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment and motion to strike portions of Re-spondent's answer should not be granted. Respon-dent thereafter failed to file a response to Notice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn an election held on December 27, 1976, pur-suant to a Stipulation for Certification Upon Con-sent Election, two ballots were cast, one of which waschallenged. Following an investigation, the RegionalDirector issued a report recommending that a hear-ing be held to resolve the issues raised by the chal-lenged ballot. In addition, since the ballot was chal-lenged on the ground that the employee was not aneligible voter because he had been transferred out ofthe unit before the election, the Regional Directorissued an Order consolidating Case 20-RC-13888with Case 2(0CA- 12535, as it was alleged in the lat-ter case that the challenged voter was transferred inviolation of Section 8(a)(3) of the Act. Thereafter, ahearing was held before an Administrative LawJudge.On January 25, 1978, the Administrative LawJudge issued his decision in Cases 20-CA-12535 and20-RC--13888, finding that the transfer of the chal-lenged voter violated Section 8(a)(3) and (1) of theAct, and recommending that the challenged voter'sballot be opened and counted. Exceptions to the Ad-ministrative Law Judge's decision were filed by Re-spondent and the General Counsel. On June 13,2 In the motion to strike portiors of Respondent's answer. the (GeneralCounsel requests that Respondent'" denial of par. 6(a). which alleges that onJune 22. 1978. a majority of Respondent's employees designated the Uniionas their collective-bargaining representative. as well as Respondent's denialof par 6(b). which alleges that on July 6. 1978. the t nion was certified bythe Board as the exclusive representative of Respondent's employees, shouldbe "striken as sham and false" pursuant to the Board's Rules and Regula-tions, Senes 8. as amended. Sec 102 21 In view of our decision to grant theGeneral ('ounsel's Motion for Summniry Judgment. we hereby deny theGeneral ('oiunsel's motion to strike portions If Respondent's answer452 SUPER TIRE STORES1978, the Board issued its Decision and Order (GrandAuto, Inc., d/b/a Super Tire Stores, 236 NLRB 877(1978) ), adopting, with minor modifications not ap-plicable herein, the Administrative Law Judge's find-ings, conclusions, and recommendations, and furtherordering the Regional Director for Region 20 to openand count the challenged voter's ballot and issue theappropriate certification. On June 22, 1978, the Re-gional Director prepared a tally of ballots showingthat of two eligible voters, two cast ballots for andnone against the Union. On July 6, 1978, the Region-al Director issued a Certification of Representative,certifying the Union as the exclusive bargaining rep-resentative of Respondent's employees.By letter dated July 11, 1978, the Union requestedRespondent to bargain collectively with respect towages, hours, and terms and conditions of employ-ment. By letter dated July 19, 1978, Respondent re-fused to bargain with the Union, stating that it wasappealing the Board's Decision and Order in 236NLRB 877, to the United States Court of Appeals forthe Ninth Circuit, and that it would refuse to complywith the Board's Decision and Order until that deci-sion was considered by the Ninth Circuit.In its answer to the complaint in the instant case,Respondent denied the allegations in the complaintthat "on June 22, 1978, a majority of Respondent'semployees ...designated the Union as their collec-tive bargaining representative in an election conduct-ed by the Board." and that "on July 6, 1978, theUnion was certified by the Board as the exclusiverepresentative for purposes of collective bargainingof all employees in the unit described [herein] ...."However, Respondent admitted the allegation that"since on or about July 19, 1978, Respondent, by itsofficers, agents, and representatives, has refused, andis refusing to bargain with the Union as the represen-tative of the employees in the unit described [herein]...." Since Respondent has filed no response tothe Notice To Show Cause, we assume that the deni-als contained in its answer to the complaint in theinstant case are based on its assertion, contained inits letter to the Union dated July 19, 1978, that itdoes not have to comply with the Board's decision asto the eligibility status of the challenged voter untilsuch time as the Ninth Circuit reviews the Board'sDecision and Order in 236 NLRB 877.Under Section 10(g) of the Act, an application to acourt of appeals for review of a Board order underSection 10(f) does not operate as a stay of theBoard's order unless specifically ordered by thecourt. There is no evidence in the instant case thatthe Ninth Circuit has specifically ordered a stay ofthe Board's Decision and Order in 236 NLRB No. 99(1978). Thus, "even though the Board's decision ulti-mately may be reversed, the Respondent must honorthe certification and its duty to bargain is not post-poned by a pending petition for court review."It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.4All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or pre-viously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is proper-ly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI THE BUSINESS OF RESPONDENTRespondent, a California corporation having aplace of business located at 6140 Watt Avenue, Sac-ramento County, California, is engaged in the retailand wholesale sale of automobile tires and relatedproducts. During the past calendar year, in thecourse of its operations in California, Respondenthas received gross revenues in excess of $500,000,and it has purchased and received goods valued inexcess of $50,000 from points outside the State ofCalifornia.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert luris-diction herein.II THE I.ABOR ORGANIZATION INVOI.VEDAutomotive Teamsters, Chauffeurs and Miscella-neous Employees, Local Union No. 165, Internation-al Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labor1 'esrtl/le Homes (Corporation, 196 NI.RH 963 963.964 (1972). and cases citedtherein at fn 2.4See Pirtshurgh Plate Gla.s o v. V. , V R.B, 313 U.S 146, 162 (1941)1Rules and Regulations of the Board. Secs. 102.67(f) and 102.69(c).453 DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization within the meaning of Section 2(5) ofthe Act.111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All employees at the Respondent's SacramentoCounty, California, location, located at 6140Watt Avenue; excluding office clericals, guardsand supervisors as defined in the Act.2. The certificationOn December 27, 1976, a majority of the employ-ees of Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the RegionalDirector for Region 20, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on July 6, 1978, and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about July 11, 1978, and at alltimes thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about July 19, 1978, and continuing at all timesthereafter to date, Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceJuly 19, 1978, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(5th Cir. 1964), cert. denied 379 U.S. 817; BurnettConstruction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Grand Auto, Inc., d/b/a Super Tire Stores, isan employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. Automotive Teamsters, Chauffeurs and Miscel-laneous Employees, Local Union No. 165, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All employees at the Respondent's SacramentoCounty, California, location, located at 6140 WattAvenue; excluding office clericals, guards and super-visors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining with-in the meaning of Section 9(b) of the Act.4. Since July 6, 1978, the above-named labor orga-nization has been and now is the certified and exclu-sive representative of all employees in the aforesaidappropriate unit for the purpose of collective bar-gaining within the meaning of Section 9(a) of theAct.454 SUPER TIRE STORES5. By refusing on or about July 19, 1978, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in, and is engaging in. unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in, andis engaging in, unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.gional Director for Region 20, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United Stales Court of Appeals Enforcing an Order of theNational L abor Relations Board."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Grand Auto, Inc., d/b/a Super Tire Stores, Sacra-mento, California, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Automotive Teamsters,Chauffeurs and Miscellaneous Employees, LocalUnion No. 165, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive bargaining representativeof its employees in the following appropriate unit:All employees at the Respondent's SacramentoCounty, California, location, located at 6140Watt Avenue; excluding office clericals, guardsand supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its store located at 6140 Watt Avenuecopies of the attached notice marked "Appendix." 5Copies of said notice, on forms provided by the Re-APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Auto-motive Teamsters, Chauffeurs and Miscella-neous Employees, Local Union No. 165, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL. upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All employees at the Respondent's Sacra-mento County, California, location, located at6140 Watt Avenue; excluding office clericals,guards and supervisors as defined in the Act.GRAND AUTO. INC. d/b/a SUPER TIRESTORES455